DETAILED ACTION
This Office Action is in response to the Amendment filed on 12/31/2021. 
In the instant Amendment, claims 7-8 have been cancelled. Claims 9-10 have been withdrawn.
Claims 1-6 and 11 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/ Argument

       The amended claim 1, filed 12/31/2021, has overcome the rejections set forth in previous Office Action. The claims 1-6 and 11 are now allowable. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner acknowledged that drawings, specifications, and claims are clear. Further, Examiner acknowledged that no new matters have been added.
Mark Wallerson on 1/14/2022.

The application has been amended as follows: 
In the claims:
1. (Currently Amended) An immersive video processing method comprising: 
classifying a multiplicity of views into a base view and an additional view; 
generating a residual image for a first additional view image which corresponds to a first view classified as the additional view; 
packing patches, which are generated based on the residual image, into an atlas; 
and generating metadata for the patches, 
wherein the residual image for the first additional view image is generated through pruning with a second additional view image that corresponds to a second view classified as the additional view, and
 wherein the second view is included in a [[the]] same group as the first view and has a higher priority than the first view.

Allowable Subject Matter
Claims 1-6 and 11 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Dore et al. (U.S 2020/0228777), Salahieh et al. (U.S 2019/0320164 A1).

Regarding independent claim 1, the prior arts of record taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the features of wherein the residual image for the first additional view image is generated through pruning with a second additional view image that corresponds to a second view classified as the additional view, and wherein the second view is included in a same group as the first view and has a higher priority than the first view as cited in claim 1.
	 
Claims 2-6 and 11 are allowed because they depend on allowed parent claim 1 as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486